Citation Nr: 1611889	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  14-16 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for a left ankle disability. 

2. Entitlement to a disability rating in excess of 10 percent for a left knee disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1997 to August 2004.  This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran presented testimony at a videoconference hearing in October 2015 held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  The record was held open for 60 days after the hearing for the Veteran to submit additional evidence of a nexus opinion on his left ankle disability and his military service.  The Veteran submitted additional private treatment records and he waived initial AOJ review of the records at the October 2015 Board hearing.  

The issue of service connection for a left ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the period on appeal, the Veteran's left knee disability has been manifested by objective evidence of pain on motion with limited motion; limitation of flexion to no less than 90 degrees, and limitation of extension to no more than 5 degrees; and   x-ray evidence of arthritis.  Ankyloses, instability, and nonunion of the tibia and fibula are not shown.  



CONCLUSION OF LAW

A rating in excess of 10 percent for left knee disability is not warranted.  38 U.S.C.A §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.25, 4.40, 4.59, 4.71a, Diagnostic Codes (Codes) 5003, 5014, 5260, 5261 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (2000)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The VCAA applies to the instant claim for a rating in excess of 10 percent for a left knee disability.

In a claim for an increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A November 2009 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

The Veteran's pertinent left knee treatment records have been secured.  The RO arranged for VA examinations in January 2010 and October 2013 regarding the Veteran's left knee.  At the October 2015 hearing, the Veteran reported that the October 2013 examiner did not have his records to review during the examination.  However, an examiner's review of the claims folder is not required in each case.  See Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997) (review of claims file not required where it would not change the objective and dispositive findings made during a medical examination); see also D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).  A significant factor to be considered for any opinion is based on an accurate factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).

The Board notes that combined, the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. §3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, during the October 2015 Board hearing, the undersigned asked questions of the Veteran and his representative to ascertain the nature of the Veteran's knee disability.  His testimony reflects knowledge of the elements necessary to substantiate his claims, generally an increase in severity.  He also indicated that all of his VA treatment records were associated with the claims file.  There was concern that the October 2013 VA examination report was not in the record, but the report has been associated with the record since shortly after it was prepared.  He has not alleged any deficiency in the conduct of the hearing.  The Board finds that the mandates of Bryant were satisfied.

For these reasons, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim for a rating in excess of 10 percent for a left knee disability. 

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher one will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995), Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or maligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

The diseases under Diagnostic Codes 5013 through 5024 are rated on limitation of motion of affected parts.  Limitation of motion must be objectively confirmed by findings "such as swelling, muscle spasm, or satisfactory evidence of painful motion."  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The phrase "such as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each Veteran's disorder, and the effect of those symptoms particular to each Veteran's disorder, and the effect of those symptoms on the claimant's social and industrial adaptability.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Included within 38 C.F.R. §4.71a are multiple diagnostic codes that evaluate impairment resulting from service connected knee disorders, including Code 5256 (ankylosis), Code 5257 (other impairment, including recurrent subluxation or lateral instability), Code 5258 (dislocated semilunar cartilage), Code 5259 (symptomatic removal of semilunar cartilage), Code 5260 (limitation of flexion), Code 5261 (limitation of extension), Code 5262 (impairment of the tibia and fibula), and Code 5263 (genu recurvatum).

Recurrent subluxation or lateral instability of the knee is rated under Code 5257.  These criteria provide for a 10 percent rating for slight recurrent subluxation or lateral instability of the knee; a 20 percent rating for moderate recurrent subluxation or lateral instability; and a 30 percent rating for severe recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a, Code 5257.

Code 5260 provides for limitation of flexion of the leg.  Where flexion is limited to 60 degrees, a 0 percent rating is provided; when flexion is limited to 45 degrees, 10 percent is assigned; when flexion is limited to 30 degrees, 20 percent is assigned; and when flexion is limited to 15 degrees, 30 percent is assigned. 38 C.F.R. § 4.71a, Code 5260.

Code 5261 provides for limitation of the extension of the leg.  When there is limitation of extension of the leg to 5 degrees, a 0 percent rating is assigned; when the limitation is to 10 degrees, a 10 percent rating is assignable; when the limitation is to 15 degrees, 20 percent is assigned; when extension is limited to 20 degrees, 30 percent is assigned; when extension is limited to 30 degrees, 40 percent is assigned; and when it is limited to 45 degrees, 50 percent is assigned.  38 C.F.R. § 4.71a, Code 5261.

The Board notes that full range of motion of the knee consists of 0 degrees extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

The Board notes that separate ratings may be assigned for a knee disability under Diagnostic codes 5257 and 5003 where there is x-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See Generally VAOPGCPREC 23-97 and VAOPGCREC 0-98.  The opinions of the VA's General Counsel appear to require persuasive evidence that a claimant actually suffers from the symptomatology set forth in the different rating codes before separate ratings may be assigned. 

Moreover, in a precedent opinion by VA General Counsel, it was held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).

The Board notes that it has reviewed all the evidence in the Veteran's claim file.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather the Board will summarize all relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

The Veteran was granted service connection in March 2005 for a left knee sprain, and assigned a 10 percent rating under Code 5014 for osteomalacia, effective August 31, 2004.  This code directs that a disease rated under this Code will be rated on limitation of motion if the affected parts.  An August 2010 rating decision continued the 10 percent rating based on painful motion, but under Code 5261-5014.

The Veteran was afforded a VA examination in January 2010.  He reported flare-ups of pain at level 7 out of 10 due to physical activity, which lasts for 0.1 hours.  He denied experiencing weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, deformity, tenderness, drainage, effusion, subluxation, and dislocation.  During the flare-ups he reported his limitation of motion of the joint as not being able to squat down.  Range of motion studies indicated flexion to 140 degrees and extension to 0 degrees.  Repetitive range of motion tests showed there was no limitation in range of motion because it remained at 0 to 140 after repetitive testing.  Examination of the left knee revealed crepitus, but not ankyloses.  The examiner noted the joint function is additionally limited by pain after repetitive use, and that the medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test and the medial/ lateral meniscus stability test were all within normal limits for the left knee.  The examiner described that the left knee x-rays showed degenerative arthritic changes and changed the Veteran's diagnosis to left knee degenerative joint disease, which is the result of a progression of the previous diagnosis.  The examiner noted the condition has progressed to left knee degenerative joint disease with inflammatory changes, and with abnormal weight bearing.  

The Veteran was provided another VA knee examination in October 2013.  The Veteran reported that his condition had gotten worse and it affected his occupation as he could no longer work as an electrician because of his knee and currently worked as a technical instructor.  He reported flare-ups as weekly pain with exercise lasting for 34 to 48 hours.  The examiner noted the Veteran had not had any meniscal conditions or surgical procedures for meniscal condition.  Range of motion studies indicated flexion to 140 degrees and extension to 0 degrees.  The examiner noted the Veteran could not perform repetitive-use testing with 3 repetitions because of pain.  The examiner noted the Veteran had functional impairment of the left knee including less movement than normal; weakened movement; incoordination, impaired ability to execute skilled movements smoothly; pain on movement; instability of station; disturbance of locomotion; and interference with sitting, standing, and/or weight-bearing.  The examiner changed the Veteran's diagnosis to patellofemoral syndrome and patellar tendonitis, noting "there are contributing factors of pain, weakness, fatigability and/or incoordination, and there is additional limitation of functional ability of the knee joint during flare-ups or repeated use over time.  The degree of range of motion loss during pain on use or flare-ups is approximately 90 degrees in flexion."

An April 2014 private treatment records notes he complained of left knee pain.  The Veteran noted he would have a sore pain in his knee "if he stands for a long time and he has to get off of it," and he is unable to do deep squats at any time.  The treatment notes tenderness to the medial joint, range of motion with pain, and click at the medical meniscus.

Also in April 2014, x-rays were taken of the left knee.  A private physician's review of the x-rays noted "the joint spaces are well preserved.  There is no fracture or dislocation.  The alignment is anatomic.  There is no joint effusion.  No significant degenerative changes are noted."  The physician concluded that the Veteran's left knee appeared normal. 

At the October 2015 hearing, the Veteran testified that April 2014 was the last time he saw a doctor about his left knee, which was locked up.  The Veteran reported that he did talk about surgery with his doctor in April 2014, as the doctor told him he didn't think surgery was necessary but was a possibility later on.  The Veteran also reported that he was a licensed electrician, but he was unable to perform some of the work he needed to perform because he could not squat down, crawl around and get in tight spaces to work on things.  The Veteran indicated he was now working as a technical trainer and that his knee still caused him to sit down at times after standing and teaching.  The Veteran also reported that his knee would swell at times and that he could no long participate in athletic events such as basketball and snowboarding because it was too hard on his knees. 

As noted above, the Veteran's left knee is currently rated under Code 5261-5014 (for a limitation of the extension of the leg).  The evidence of record throughout the appeal period does not show extension limited to 15 degrees or more.  Consequently, a higher (20 percent) rating under Code 5261 is not warranted.  Also, the evidence of record throughout the appeal period does not show flexion limited to 30 degrees or less.  For that reason, a separate rating under Code 5260 is not warranted.

Next, the analysis must turn to whether the Veteran is entitled to a separate rating of instability under Code 5257.  A close review of the record found that during the appeal period, the preponderance of the evidence warranted against finding that a separate rating is based on instability.  Here, the October 2013 examination is inconsistent.  The examiner checked a box on examination to indicate instability of station as among several causes of functional loss, she also indicated she was unable to perform joint stability tests, and it is therefore unclear how she determined there was in fact instability of station.  She also noted there was no history of recurrent patellar subluxation/dislocation.  The January 2010 examination found all ligament stability tests to be within normal limits.  The Veteran's treatment records and examinations do not show or indicate he complained of left knee instability, and that while he reported symptoms included pain, swelling and locking up during hearing, he did not report instability.  Accordingly, a separate or increased rating under Code 5257 for instability is not warranted.
 
The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holding in DeLuca.  However, an increased evaluation for the Veteran's left knee is not warranted on the basis of functional loss due to pain or weakness.  In this regard, the Board observes that the Veteran has complained of symptomatology such as pain and limited range of motion during flare-ups.  However, the effect of this symptomatology is already contemplated in the 10 percent evaluation assigned under Diagnostic Code 5014 for a limitation of motion. A higher evaluation is not warranted, particularly as the January 2010 and October 2013 VA examiners found range of motion of the knee was not limited beyond a 10 percent evaluation.

In considering the potential applicability of other Diagnostic Codes, the Board finds that Code 5256 (ankyloses of the knee), 5262 (impairment of the tibia and fibula) and 5263 (genu recurvatum), 5258 (dislocation of semilunar cartilage), and 5259 (removal of semilunar cartilage, symptomatic) are not applicable to the facts of this case, as the medical and lay evidence does not show the Veteran has the type of impairment contemplated by these other Diagnostic Codes. 

The Board recognizes the Veteran's assertions that the severity of his left knee warrants an increased rating, but he is not shown to have requisite medical training, expertise, or credentials needed to render a medical opinion as to the extent and nature of his left knee disability.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).

The Board has also considered whether the Veteran's claim should be referred for an extra-schedular rating.  See 38 C.F.R. 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Id.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extra-schedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  The Board finds that referral for extra-schedular consideration is not warranted.  The manifestations of (and effects on daily living from) his service-connected left knee disability, including painful movement, swelling, locking limitation of motion, and the resulting limitations, are reasonably described and addressed by the rating schedule.  See 38 C.F.R. § 4.71a.  Accordingly, the Board finds that a comparison of the Veteran's left knee disability with the schedular criteria does not show that it presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  The Board also notes the lay statement submitted by the Veteran in support of his claim, which detail the types of problems that resulted from his service-connected left knee disability, such as not being able to jog or play sports with his children.  The level of functional impairment described by the Veteran is encompassed by the criteria for the schedular ratings assigned; thus the lay statements do not support the assignment of higher schedular ratings.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. At 118-119.

Finally, the evidence of the record does not show or suggest, and the Veteran has not alleged, that he is unemployable due to his left knee disability.  The Veteran has described that his left knee created difficulties in his job as an electrician and also as a trainer, but he has not reported and the evidence does not show that the knee disability has prevented him from working.  He testified during the October 2015 hearing that he was currently employed as a technical trainer.  The matter of entitlement to a total disability rating based on individual unemployment due to service connected disability is therefore not raised in the context of the instant claim for increase.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Therefore, based on the foregoing, the Board finds the preponderance of the evidence is against the claims for ratings in excess of 10 percent for a left knee disability.  There is no reasonable doubt to resolve in his favor, and his claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Should the disability increase in severity in the future, the Veteran may always file a new claim for an increased rating. 


ORDER

Entitlement to a rating in excess of 10 percent for a left knee disability is denied. 


REMAND

The Board finds that further development of the record is needed for a proper adjudication of the left ankle disability claim.

At the October 2015 hearing, the Veteran testified that between September and December 2000 while in service in Saudi Arabia, he twisted his ankle getting out of his truck.  He testified he went to the local clinic for treatment, no x-rays were taken, and he was advised to stay off of his ankle.  He noted it took him two to three weeks to return to walking normally. 

The Veteran also testified that he broke his ankle while riding an ATV in August 2009, and initially received treatment for the broken ankle at Samaritan Health Care, where x-rays were taken.  He also testified that the x-rays were reviewed later that month by a doctor at Wenatchee Valley Clinic (now Confluence Health), who told him that he could tell from the x-ray that the Veteran had broken his ankle about 10 years before and his ankle had broken so easily because he had broken it before and it did not heal properly.  The treatment records for both Samaritan Health Care and Wenatchee Valley Clinic are in the record, it does not appear the x-rays taken at Samaritan Health Care and reviewed at Wenatchee Valley Clinic are associated with the record before the Board, and are therefore outstanding.  At the hearing, the Veteran reported he had a CD that was labeled "Samaritan Health Care, 8/15/09, ankle," and indicated that he thought it contained copies of the x-rays.  It does not appear that the contents of such CD are in the record.  As the outstanding records of private treatment and CD reportedly contain pertinent information, they must be obtained. 

Here, the Veteran was diagnosed with a broken ankle in August 2009 and treatment records in January 2011, June 2011, January 2012, and April 2014 indicate subsequent treatment for ankle pain and injuries.  The August 2009 treatment note indicates that it may be connected to service.  The doctor noted the Veteran reported that when he was in the military he was told he had a severe sprain of the same ankle on the same side and the doctor reviewed his x-rays and saw that "the fragments do not have sharp enough edges to be acute."  He opined that "based on his story of a severe to the same ankle at a previous time, the fracture may be old, in which case surgery to correct it may not be applicable."

Hence, the Board finds that a VA examination (to secure a medical opinion which is clearly based on full consideration of the Veteran's documented medical history and assertions and which is supported by a clearly stated rationale) is needed for proper consideration of this claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should could contact the Veteran and/or his representative to obtain the CD labeled "Samaritan Health Care, 8/15/09, ankle," and associate the materials on the CD with the claims file.  If documents on this CD are not accessible or do not contain the August 15, 2009 x-rays of the Veteran's left ankle, then the AOJ should ask the Veteran to provide releases necessary for VA to secure such records from Samaritan Health Care, and should then secure the records from that facility for the record.  

If any records sought are unavailable, the reason for their unavailability must be noted for the record. 

2. Then arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his left ankle disability.  The entire record (to specifically include this remand) must be reviewed by the examiner in connection with the examination.  Any tests or studies deemed necessary must be completed.  The examiner should provide findings regarding all related left ankle symptoms.  Based on a review of the record and examination of the Veteran, the examiner should:

a. Identify any left ankle disability found.

b. Identify the likely etiology for each left ankle disability diagnosed.  Specifically is it at least as likely as not (a 50 percent or higher probability) that the Veteran's left ankle disability is related to his military service?  The examiner should consider and discuss the Veteran's lay statement that he twisted his ankle getting out of a truck in 2000, the August 2009 treatment note that "the fragments do not have sharp enough edges to be acute," and "the fracture may be old," and the August 15, 2009 left ankle x-ray, if available.  

c. Indicate whether it is possible to clearly separate the left ankle injury the Veteran suffered in service to his intercurrent injuries in January 2011, June 2011, and January 2012 and his participation in competitive motocross.  

The examiner must explain the rationale for all opinions.

3. The AOJ should then review the record and readjudicate the left ankle claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


